COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               §

                                               §
 IN RE: ERIC FLORES,                                          No. 08-09-00303-CR
                                               §
                                                         AN ORIGINAL PROCEEDING
                   Relator.                    §
                                                                  IN MANDAMUS
                                               §

                                               §

       MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Eric Flores, seeks a writ of mandamus to compel the El Paso County Sheriff,

“discharge the [Relator] from illegal confinement.”

       This court does not have the authority to issue a writ of mandamus the Respondent in this

case. See TEX .GOV ’T CODE ANN . § 22.221(b)(Vernon 2004). Therefore, mandamus relief is denied.

We therefore deny relator’s request.


January 20, 2010
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)